Per Curiam,
This is very clearly not a case in which judgment can be taken for want of a sufficient affidavit of defence. The plaintiff’s statement sets out a cause of action founded upon a number of papers and upon numerous facts in pais extrinsic to the papers, and upon alleged violations of contract stipulations. The affidavit of defence denies all liability under the papers, denies all violation of contract stipulations, and alleges violations of contract obligations by the plaintiff. Important questions of fact are raised which can only be determined by the verdict of a jury-
Judgment affirmed.